Citation Nr: 1227773	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based upon service connection for the cause of the Veteran's death, claimed as due to radiation exposure during service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  He died in April 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision.  The appellant presented sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in November 2010.  The Board remanded the appeal to the VA's Appeals Management Center (AMC) for further evidentiary development in September 2011.  Such development having been fully accomplished, the matter has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died of a myocardial infarction related to long-standing heart disease.

2.  The Veteran's heart disease is not shown to be related in any way to his service or to radiation exposure during service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends her husband, the Veteran, was exposed to ionizing radiation due to his participation in nuclear testing, dubbed Operation Buster-Jangle in 1951, and that such exposure caused her husband's heart disease and eventual death from heart disease.  The Veteran's active duty participation in Operation Buster-Jangle has been confirmed by the Defense Threat Reduction Agency; thus, his radiation exposure is confirmed.  The crux of this case revolves around the medical etiology of his heart disease.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was provided with this information in a letter of September 2008, prior to the initial RO adjudication of her claim.  

Specifically with respect to claims for DIC, the United States Court of Appeals for Veterans Claims (Court) has required that VA must provide a detailed notice to the claimant.  This notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, 329 Fed.Appx. 277 (Fed. Cir. 2009) (unpublished).  This information was provided to the appellant in a July 2010 letter.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, as mentioned above, except for the Veteran's DD Form 214, his entire service personnel records and service treatment records are missing, and certified to have been destroyed by fire at the National Personnel Records Center.  The Board's analysis has been undertaken with this heightened duty in mind.  

During the hearing before the Board, the appellant testified that her husband had been treated by the VA for approximately ten years prior to his death.  The Board therefore remanded for VA medical records dating from approximately 1997.  However, records dating from 2000 were obtained.  Although the RO issued a formal finding of unavailability of VA medical records from 1997 through 1999, the Board observes that it is not at all clear the Veteran sought VA medical care during this time frame, as the appellant's testimony was merely an approximate guess.  In any case, the VA's efforts to obtain all the Veteran's VA medical treatment records were sufficient in this case, and the Board is satisfied that further VA treatment records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2).

The claims file contains several communications regarding medical records from the Tucson Healthcare system and the Veteran's autopsy report.  The appellant reports that she sent them to the AMC and received the registered receipt showing that the records were delivered.  The AMC was unable to locate a particular package of documents from the appellant; however, AMC personnel noted that the records she reported having sent were contained in the claims file, although the dates of the medical records did not match up exactly with the appellant's report.  Upon review of the matter, the Board also notes that the records she reports indeed appear to be contained in the claims file; in particular the autopsy report is complete and available for review by adjudicators.  Following the remand, the file contains ample medical evidence upon which to base a fully-informed decision on the appellant's claim, and no prejudice to her claim is apparent.

Following the remand, the AMC requested a VA medical opinion as to whether VA medical care provided to the Veteran was either the principle cause of his death or a contributory cause of his death.  The opinion to the contrary was received in June 2012.  It is important to note that this theory of entitlement was not raised by the appellant or by her representative, but was apparently identified by the AMC, considering all potential theories of entitlement, regardless of how remote such a possibility might be.  Regardless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA opinion obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The physician considered all of the available pertinent evidence of record, and provided a rationale for the opinion he rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The appellant and her representative have presented written statements in support of her claim.  As indicated above, the appellant availed herself of the opportunity to present sworn testimony in support of her appeal during a Board hearing.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death. 

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 3.309(d)(1) provides that the diseases listed in paragraph (d)(2) of this section shall be service-connected if they become manifest in a radiation-exposed veteran.  The provisions of section 3.309(d) limit the diseases subject to presumptive service connection to those specified in section 3.309(d)(2).  This list of disease included multiple different types of cancers, but no heart disease.  

As to the second method, the provisions of 38 C.F.R. § 3.311 set forth procedures for the development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  The regulation provides a list of recognized radiogenic diseases in subsection 3.311(b)(2), and the regulatory time period when the diseases must become manifest.  38 C.F.R. § 3.311(b)(5).  Again this list of radiogenic diseases includes multiple types of cancer, but no cardiovascular diseases.

In addition, subsection 3.311(b)(4) provides that, even if the claimed disease is not one that is already recognized as radiogenic under subsection 3.311(b)(2), the claim will still be considered, or developed, pursuant to 38 C.F.R. § 3.311 if the veteran cites or submits competent scientific or medical evidence that the claimed disease is radiogenic.  

According to the Veteran's death certificate, his immediate cause of death was an acute myocardial infarction due to or as a consequence of coronary artery thrombosis due to or as a consequence of atherosclerotic coronary artery disease.  One other "significant condition contributing to death but not resulting in the underlying cause" given above was identified as aortic valve stenosis.  An autopsy was performed, and the report is of record.  The report includes a section entitled, "Pathologic summary and causes of death:" 

The most likely immediate cause of death in this 77-year-old patient with a very long history of coronary artery disease including coronary artery bypass graft x4 in 1980 is acute myocardial infarction.  This is evidence [sic] by microscopic findings at autopsy, which includes early ischemic change with hypereosinophilic wavy cardiac myocytes, nuclear drop-out, edema, hemorrhage, and neutrophilic infiltrate seen in sections of both the left and right ventricles of the heart.  These are all changes that are characteristically seen in an early myocardial infarction.  This is consistent with the patient's history of intraoperative ventricular fibrillation requiring cardioversion.  Also seen in sections of the heart muscle are areas of old scarring, which represent old infarction and supports the previous history of long-standing coronary artery disease in this patient.  The distal (to the grafts) right and left circumflex coronary arteries are severely stenosed, though the distal [left anterior descending artery] is patent.

Other findings at autopsy include myocardial hypertrophy (heart weight 540 gm), intact and well-seated prosthetic aortic valve, intact coronary artery bypass grafts with patency in all four grafts, severe calcific atherosclerosis in distal native vessels, severe annular calcification of the mitral valve, and severe calcific atherosclerosis with ulcerations of the arch of the aorta.

Incidentally noted in the autopsy report was "anthracotic pigment in a central small old granuloma with concentric rings of eosinophilic fibrosis and central necrosis without the presence of epithelioid giant cells.  

There is no evidence that the Veteran had heart disease or precursor indications of heart disease during service.  Therefore, service connection for the cause of his death on a direct basis must be denied.

There is similarly no indication of heart disease within one year of service.  H
is available treatment records reflect diagnosis of and treatment for heart disease many years after service.  Absent any indication whatsoever of heart disease within one year of service, however, the Board declines to presume heart disease as a chronic disease was incurred during service.  38 C.F.R. §§ 3.307, 3.309.

For purposes of this decision, the Board concedes the Veteran's exposure to significant doses of radiation during the course of his service.  In this regard, the Veteran's radiation exposure has been confirmed by the Defense Threat Reduction Agency.  The amount and dosage of radiation has not been investigated, however.

Because the Veteran did not die of a radiogenic disease, service connection for the cause of his death as related to his confirmed radiation exposure may not be presumed under law.  38 C.F.R. § 3.309(d).  Although the appellant contends the Veteran's death was caused by radiation exposure, she has not submitted competent scientific or medical evidence that his heart disease was radiogenic in etiology, sufficient to trigger the evidentiary development provisions set forth in 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(4).  She, herself, is not shown to possess the necessary medical expertise to render an authoritative opinion as to the etiology of her husband's heart disease.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the appellant is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, we also observe that none of the medical experts involved in this case; including the numerous physicians who treated the Veteran prior to and during his terminal illness, the pathologists who performed the autopsy, and the physician who authored the June 2012 opinion based upon review of the Veteran's claims file, have indicated any relationship between the Veteran's radiation exposure and his terminal heart disease.

The appellant's testimony that she recalls the Veteran having lung problems and problems with an abdominal abscess shortly after service cannot support a grant of DIC because the Veteran's cause of death was entirely unrelated to these disorders.  Similarly, the finding on autopsy of an old small granuloma cannot support a grant of DIC because the granuloma was also unrelated to the Veteran's death.  

No other connection between the Veteran's death and his service or to radiation exposure is shown.  The preponderance of the evidence is against the claim for DIC and the appeal must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


